The plaintiff in error, Tom Porter, was convicted at the October, 1913, term of the county court of Lincoln county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of seventy-five dollars and imprisonment in the county jail for a period of thirty days.
The proof in the record conclusively establishes the guilt of the accused. There are no errors of law which are sufficient, in view of the facts disclosed, to warrant a reversal.
The judgment of the trial court is, therefore, affirmed. *Page 715